Shea, J.,
concurring. I disagree only with the portion of the opinion which states that “[t]he plaintiff’s claim of substantial performance lacks a factual basis because we cannot determine to what extent the value of the plaintiff’s performance was diminished by the unexcused delay in its completion.” The opinion also refers to “the absence of a finding by the trial court that the delay was of no consequence . . . .”
*457The trial court had no occasion to make any finding as to the consequences of the delay to the town because no resulting damages were claimed. The only set-off or counterclaim asserted by the town was a chargeback for corrective work performed by another contractor, which the court rejected as unproved. The failure of the town even to raise a claim that it suffered some detriment from the delay certainly allows a reasonable inference that it sustained no such loss. By such conduct the town also may be deemed to have “waived its right to strict compliance with the provisions of the contract as to time of performance.” Bradford Novelty Co. v. Technomatic, Inc., 142 Conn. 166, 171, 112 A.2d 214 (1955).
I agree, however, that the evidence supported the trial court in finding that the plaintiff failed to prove that he had fulfilled the several prerequisites for final payment established by the contract or that performance of these conditions should be excused for some justifiable reason.
Accordingly, I concur in the result.